Case 3:19-cv-00297-RGJ-RSE Document 1 Filed 04/19/19 Page 1 of 4 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                        AT LOUISVILLE

                                                                            FILED ELECTRONICALLY

SHERRY BRAY,                                          )
                                                      )
               PLAINTIFF                              )
                                                      )
v.                                                    )   CASE NO. 3:19-CV-297-RGJ
                                                      )
LIFE INSURANCE                                        )
COMPANY OF NORTH AMERICA,                             )
                                                      )
               DEFENDANT                              )

                               DEFENDANT’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant, Life Insurance Company of

North America (“LINA”), by counsel, hereby files this Notice of Removal to the United States

District Court for the Western District of Kentucky, at Louisville, and state as follows:

       1.      On or about October 18, 2018 the Complaint in Case No. 18-CI-06077 was filed in

Jefferson Circuit Court by Plaintiff against LINA.1 The Summons, along with the Complaint, was

misaddressed, and was not served on LINA until March 29, 2019. A copy of the Summons and

Complaint is attached hereto as Exhibit A and constitutes all process, pleadings and orders

served upon LINA and the Plan to date in this action.



1
  The Complaint incorrectly identifies the Defendant as “Cigna Group Insurance aka Life
Insurance Company of North America.” The Defendant’s correct legal name is Life Insurance
Company of North America. The term "CIGNA Group Insurance" does not refer to any legal
entity in general, to LINA, or to CIGNA Corporation specifically. This term is a registered service
mark of CIGNA Intellectual Property, Inc., licensed for use by direct and indirect subsidiaries of
CIGNA Corporation, including Life Insurance Company of North America.
Case 3:19-cv-00297-RGJ-RSE Document 1 Filed 04/19/19 Page 2 of 4 PageID #: 2




       2.      This Notice of Removal is filed within thirty (30) days after receipt by LINA of a

copy of the Complaint and Summons in this action and Plaintiff is estopped from seeking

remand of this matter on this basis.

       3.      This action is of a civil nature arising from Plaintiff’s claim for an alleged breach

of contract and involving a claim for benefits pursuant to an employee welfare benefit plan,

specifically a long-term disability plan established by Plaintiff’s employer and funded by a long-

term disability insurance policy issued by LINA. (Complt. ¶ 2). Plaintiff also seeks a judgment

declaring that she is entitled to future long-term disability benefits and interest, and she seeks

an award of attorney’s fees.

                               FEDERAL QUESTION JURISDICTION

       4.      This is an action over which this Court has original federal question jurisdiction

under 28 U.S.C. § 1331 and 29 U.S.C. §§ 1132 and 1144, inasmuch as the Complaint claims long-

term disability benefits provided by an employee welfare benefit plan, established or

maintained by Plaintiff’s employer and regulated by the Employee Retirement Income Security

Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1001, et seq. (Cmplt., ¶ 2) In the Complaint,

Plaintiff explicitly seeks benefits provided under group insurance policy LK961931, which

insures long term disability benefits under an employee benefit plan established and

maintained by her employer, LG&E and KU Energy, LLC (i.e., the Plan). (Cmplt., ¶ 4).


       5.      The employee benefit plan established and maintained by LG&E and KU Energy,

LLC, and any claim for benefits thereunder, are subject to ERISA. (Cmplt., ¶¶ 2, 20-22).




                                                 2
Case 3:19-cv-00297-RGJ-RSE Document 1 Filed 04/19/19 Page 3 of 4 PageID #: 3




       6.      Based on the allegations in the Complaint, there can be no dispute that the

employee benefit plan at issue, and thus this action, are governed by ERISA, and that this Court,

therefore, has original federal subject matter jurisdiction over it.


       7.      Under the sole Count in the Complaint, Plaintiff specifically pleads the her claim

under § 502(a)(1)(B) of ERISA (codified at 29 U.S.C. § 1132(a)(1)(B)). (Cmplt., ¶¶ 20-22). While in

the ad damnum clause of her Complaint Plaintiff purports to also seek “any and all equitable

relief Plaintiff is entitled to under common law contract theory, tort, or under ERISA,” as well as

“any and all relief to which Plaintiff may be entitled under any legal claim, whether it be

pursuant to a contract claim, state based statutory claims, federal ERISA claims, or other claims

that may arise once discovery is complete,” she has not actually or adequately pleaded any

state or common law claim. And even if she had adequately pleaded such some state or

common law claims, those claims would be merely duplicative of her claim under §

502(a)(1)(B), and ERISA would therefore preempt them as ERISA provides exclusive federal

remedies for resolution of claims relating to plan benefits by plan participants and beneficiaries.

Hogan v. Jacobson, 823 F.3d 872, 879 (6th Cir. 2016).


       8.      As further acknowledgment that her the sole claim alleged in this action is for

relief under § 502(a)(1)(B) of ERISA Plaintiff has not made a demand for trial by jury. See Wilkins

v. Baptist Healthcare System, Inc., 150 F.3d 609, 616 (6th Cir. 1998).


       9.      For the foregoing reasons, Plaintiff’s action is removable to this Court pursuant

to 29 U.S.C. § 1441 as an action founded upon a claim or right arising out of the laws of the

United States. An action relating to benefits provided by an ERISA plan is properly removable,


                                                  3
Case 3:19-cv-00297-RGJ-RSE Document 1 Filed 04/19/19 Page 4 of 4 PageID #: 4




even if the defense of ERISA preemption does not appear on the face of the Complaint. See

Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 62-63, 107 S. Ct. 1542 (1987).

         WHEREFORE, Defendant, Life Insurance Company of North America, hereby gives notice

of this removal from the Jefferson Circuit Court to the United States District Court for the

Western District of Kentucky, at Louisville.

                                                      Respectfully submitted,

                                                      /s/David A. Calhoun
                                                      David A. Calhoun
                                                      Mitzi D. Wyrick
                                                      WYATT, TARRANT & COMBS, LLP
                                                      500 West Jefferson Street, Suite 2800
                                                      Louisville, Kentucky 40202-2898
                                                      (502) 589-5235
                                                      (502) 589-0309
                                                      dcalhoun@wyattfirm.com
                                                      mitziwyrick@wyattfirm.com
                                                      Counsel for Defendants, Life Insurance
                                                      Company of North America

                                     CERTIFICATE OF SERVICE

                The undersigned hereby certifies on this 19th day of April, 2019 the foregoing
Notice of Removal was filed with the clerk using the Court’s CM/ECF System. The undersigned
further certifies a copy of same was served this 19th day of April, 2019 upon:

    Robert A. Florio
    1500 Story Avenue
    Louisville, KY 40206
    Counsel for Plaintiff, Sherry Bray

                                                      /s/David A. Calhoun
                                                      One of Counsel for Defendants
61825237.1




                                                 4
